Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-1996

Sheridan v. DuPont & Co.
Precedential or Non-Precedential:

Docket 94-7509




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Sheridan v. DuPont & Co." (1996). 1996 Decisions. Paper 255.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           _______________

                             NO. 94-7509
                           _______________

                       BARBARA R. SHERIDAN,

                                             Appellant

                                 v.

               E. I. DUPONT de NEMOURS AND COMPANY;
                          JACQUES AMBLARD

                            ____________

Present:   SLOVITER, Chief Judge, BECKER, MANSMANN, GREENBERG,
           SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, McKEE and
           SAROKIN, Circuit Judges, and SCHWARZER298, District
Judge


                              O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

           O R D E R E D   that the Clerk of this Court vacate the

panel's opinion and judgment dated January 31, 1996, and list the

above case for rehearing in banc on May 14, 1996.


                                  By the Court,


                                   /s/ Dolores K. Sloviter

                                  Chief Judge




Dated:February 28, 1996
298
  Hon. William W Schwarzer, Senior Judge, United States District
Court for the Northern District of California, sitting by
designation, as to panel rehearing only.